Citation Nr: 0820369	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  99-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to special monthly pension.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
November 1957. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part denied an application to 
reopen a claim for service connection for a nervous 
condition.  This appeal also arises from a January 2002 RO 
rating decision that denied special monthly pension.  In 
December 2003, the RO reopened the claim for service 
connection for a nervous condition on the basis of new and 
material evidence.  

In May 2005, the Board decided an issue on appeal and 
remanded the other issues to the Appeals Management Center 
(AMC) for further development.  The Board did not review the 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for a nervous 
condition.  

Regardless of the RO's determination that new and material 
evidence had been submitted, the Board must address the issue 
of new and material evidence to reopen the service connection 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995) (Before considering 
previously adjudicated claim, Board must determine that new 
and material evidence was submitted, making RO determination 
in that regard irrelevant.  38 U.S.C.A. §§ 5108, 7104).  If 
the Board finds that new and material evidence has been 
submitted, the Board will grant the application to reopen the 
claims and may then consider the claims on their merits.  

Entitlement to special monthly pension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 1979, the RO denied service 
connection for a nervous condition and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the May 1979 decision and it 
became final.

3.  Evidence received at the RO since the May 1979 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The evidence is in relative equipoise as to whether the 
veteran served in combat in Korea in 1953.

5.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to combat service.  


CONCLUSIONS OF LAW


1.  The May 1979 RO rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a nervous condition, 
now claimed as PTSD, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2001).

3.  Resolving all reasonable doubt in favor of the veteran, 
PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

New and material Evidence 

In a May 1979 rating decision, the RO denied entitlement to 
service connection for a nervous condition.  The veteran 
(unrepresented) was notified of that action in a letter from 
the RO, and did not appeal.  Thus, the rating decision became 
final absent further timely appeal.  38 U.S.C.A. §7105; 38 
C.F.R. §§ 20.302, 20.1103.  When a claim has been disallowed 
by the RO, "the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered" unless new and material evidence has been 
presented.  38 C.F.R. §§ 3.156, 3.160.

38 C.F.R. § 3.156(a) (2007) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  

The claim in this appeal was received prior to the effective 
date of the revision and must be evaluated using the 
earlier-more liberal-version of the regulation, which 
states that new and material evidence is evidence that has 
not been previously submitted to agency decision makers that 
bears directly and substantially upon the specific matter 
under consideration, that is neither cumulative nor redundant 
and that, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the May 1979 
RO rating decision consists of service treatment records, a 
DD Form 214, and a VA psychiatric examination report.  The 
psychiatric report notes that the veteran had no Axis I 
mental disorder.  On that basis, his original service 
connection claim was denied.  

The Board must review the evidence submitted since the final 
May 1979 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  The evidence submitted since the prior 
final decision includes an Axis I diagnosis of PTSD.  This 
evidence is new because it had not been considered in the 
prior rating decision.  It is material because it provides a 
critical missing element for service connection, that of a 
diagnosed disability.  Thus, the Board concludes that the 
newly submitted evidence is new and material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claim must therefore be granted.  38 U.S.C.A. § 5108; 
Manio, supra.
Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The first issue for resolution is whether the veteran is a 
combat veteran.  His earlier DD Form 214 reflects that he 
served in the Korean Conflict in 1953, earning the Korean 
Service Medal (KSM), United Nations (UN) Service Medal, and a 
bronze service star.  The DD Form 214 reflects that he was 
assigned to Company F of the 160th Infantry Regiment.  On 
October 28, 1953, he was at Chorwon, North Korea, when his 
first enlistment ended and he re-enlisted.  The DD Form 214 
shows that his Military Operational Specialty Code (MOS) was 
unavailable; however his company-level infantry assignment 
suggests battlefield exposure.  

The veteran's second DD Form 214 reflects that he served in 
active military service from October 29, 1953, through 
November 1957 as a food handler.   

The veteran's official personnel file (OPF) reflects that 
from January 25 to March 10, 1953, the veteran served with 
Headquarters Company, 3rd Battalion, 65th Inf Bde (brigade).  
From March 14, 1953, to February 17, 1954, he served with Co 
F, 160th Inf. Regt (regiment), in Korea.  He participated in 
campaigns designated as "Third Korean Winter" from January 
to April 1953 and in "Korean Summer Fall" from May to July 
1953.  Although his DD Form 214 mentions one bronze service 
star, his OPF reflects that he was awarded the KSM with two 
bronze service stars, two awards of the UN Service Medal and 
the Republic of Korea Presidential Unit Citation (PUC).  
Award of a bronze service star is significant in that it 
suggests combat.  No citation to accompany the PUC is of 
record.  

A bronze service star is awarded for each campaign 
participated in where the service member was assigned or 
attached to and present for duty with a unit during the 
period that it participated in combat; or, if individually 
was under orders in the combat zone and was (a) awarded a 
combat decoration; or, (b) furnished a certificate by a 
commanding general of a corps or higher unit that he/she 
actually participated in combat; or (c) served at a normal 
post of duty (in contrast to having had the status of an 
inspector, observer, or visitor); or (d) was aboard a vessel 
other than in a passenger vessel and furnished a certificate 
that he served in a combat zone.  Army Regulation AR 672-5-1 
effective April 12, 1984.  

The Board's own internet research reflects that on January 
29, 1953, the 65th Inf. Bde's commanding general announced 
that the brigade was still a fighting unit.  From January 25, 
1953, to June 28, 1953, the 160th Inf. Regt suffered four 
members killed in action in Korea.  A member of Company F was 
awarded the Silver Star for action on June 13, 1953.  That 
citation reflects that on June 10, 1953, Company "F" 
commenced to attack enemy held Hill "412" in the vicinity of 
Sagimak, Korea.  The attack was met by a hail of enemy 
grenades, automatic weapons, and mortar fire.  This 
information is significant as it shows that Company F was in 
combat.  This information is consistent with, although more 
detailed than, that received from the Joint Services Records 
Research Center (JSRRC).  

Information received from JSRRC reflects that from January 
through March 1953, the veteran's battalion (Third Battalion) 
received enemy shelling at various times and suffered killed 
in action and wounded in action at various times.  
Headquarters company, to which the veteran was assigned from 
January 25 to March 10, 1953, received "heavy" shellings on 
February 12, 14, 15, 16, 17, 18, and 25, according to JSRRC.  
No casualty was recorded on those dates.  JSRRC reported that 
in March 1953, the regiment was in reserve status and no 
contact with the enemy was made.  In April 1953, the regiment 
was in training, but returned to the battle lines at "Line 
Missouri" on or after May 12, 1953.  

In January 2003, the veteran reported that he saw many dead 
soldiers from Company A or B.  He mentioned an attack on foot 
by enemy soldiers.  In another statement dated in July 2004, 
he noted that he was forced to hide in a ditch with gunfire 
overhead for several hours.  He mentioned viewing wounded 
soldiers and spending a month removing unexploded ordnance 
and searching for mines.  He mentioned other stressors that 
remain unverified.   

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  According to VAOPGCPREC 12-99, the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2007).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  In Pentecost, the veteran submitted evidence of a 
rocket attack on his unit.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because other evidence set forth above indicates that the 
veteran's unit came under attack by the enemy.  

Thus, even without verification of the award of the Purple 
Heart or a Combat Infantryman's Badge, the evidence of record 
is sufficient to place the issue of participation in combat 
in relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence, the 
Board finds that it is at least as likely as not that the 
veteran did engage in combat with the enemy.  

A June 2002 VA psychiatric evaluation, conducted by a 
psychiatrist, a social worker, and a clinical psychologist, 
concludes that the veteran has PTSD.  He met all criteria.  A 
private psychiatrist, in May 2002, reached the same 
conclusion.  Earlier dated PTSD diagnoses also exist.  This 
diagnosis is not without controversy, however.  

In April 2007, two VA psychiatrists found that the veteran 
did not have the requisite stressor for a PTSD diagnosis and 
that the dysthymic disorder that was found is unrelated to 
active service.  The psychiatrists explained that the 
veteran's reported stressor information conflicted with known 
facts.  For example, the veteran referred to enemy action on 
Kelly Hill that he witnessed, whereas historical records note 
that an infamous battle took place there in September 1952, 
months prior to when the veteran arrived.  The psychiatrists 
appears not to have considered whether the veteran saw other 
combat action at Kelly Hill in January 1953 or later, or 
whether his memory had failed him with respect to Hill 412 
vs. Kelly Hill.  Thus, the persuasive value of the report is 
diminished.  

The April 2007 VA report notes also that the veteran lacked 
inappropriate behavior, intense fear, feeling of 
hopelessness, or feeling of horror; but, the report 
specifically mentions that the veteran was currently taking 
anti-psychotic, anti-depressant, and anti-anxiety 
medications.  Because these medications are designed to 
reduce symptoms, the lack of symptoms during the examination 
is explained.  Although the VA psychiatrists noted a claims 
file review, their report omits any mention of a previous 
PTSD diagnosis, nor does it discuss why the PTSD diagnoses 
were not valid when made.  This diminishes the persuasive 
value of the report.  

Because the evidence reflects that the veteran's treating VA 
and private psychiatrists have persuasively offered a 
diagnosis of PTSD, the Board cannot conclude that the 
preponderance of the evidence is against a finding of PTSD.  
Because the evidence reflects that it is at least as likely 
as not that the veteran did participate in combat and that it 
is at least as likely as not that he does have PTSD related 
to combat, the requirements for service connection for PTSD 
are met.  


ORDER

New and material evidence has been received, and the claim 
for an acquired psychiatric disorder, to include PTSD is 
reopened. 

Service connection for PTSD is granted.  


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In its May 2005 remand, the Board requested a VA examination 
to determine whether the veteran needs aid and attendance of 
another person and/or whether he is housebound.  The examiner 
was asked to address whether the physical and/or mental 
nature of his disabilities render him unable to protect 
himself from the hazards or dangers incident to his daily 
environment and/or whether the veteran is substantially 
confined to his dwelling and the immediate premises as a 
result of these disabilities (emphasis in original).

The March 2007 VA examination report notes that the veteran 
leaves his dwelling only for medical appointments and then 
always accompanied.  The examiner did not provide the 
requested opinion.  In fact, the report concludes with, "Was 
a medical opinion requested?  No".  The March 2007 VA 
examination report is inadequate for evaluation purposes.  It 
must therefore be returned for clarification.  38 C.F.R. 
§ 4.2.  


Accordingly, this case is REMANDED for the following action:

1.  The AOJ should return the March 7, 
2007, C&P aid and attendance or 
housebound examination report to the 
examiner.  The examiner is asked to do 
the following:

I.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the physical 
and/or mental nature of the 
veteran's disabilities render him 
unable to protect himself from the 
hazards or dangers incident to his 
daily environment and/or whether the 
veteran is substantially confined to 
his dwelling and the immediate 
premises as a result of these 
disabilities. 

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
the question cannot be answered, the 
examiner should state the reason.  The 
veteran may be reexamined if necessary.  

2.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claim.  Following that 
action, if the desired benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


